Title: To George Washington from Brigadier General William Maxwell, 18 August 1778
From: Maxwell, William
To: Washington, George


          Letter not found: from Brig. Gen. William Maxwell, c.18 Aug.
            1778. On 21 Aug., GW wrote Maj. Gen. Nathanael Greene: “By a Letter which I received
            yesterday from Genl Maxwell, inclosing one from Major Howell … it appears certain, that
            Sixteen of Lord Howes fleet entered the Hook on the 17th.” GW’s other correspondence
            with Maxwell around this time suggests that the travel time for letters from Richard
            Howell to Maxwell was about one day and for letters from Maxwell to GW about two
            days.
        